Citation Nr: 0823792	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to December 
1946.  He died in February 1993.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The appellant's income exceeds the maximum annual rate 
established by law for payment of death pension to a 
surviving spouse with no dependents.


CONCLUSION OF LAW

The requirements for death pension benefits have not been 
met.  38 U.S.C.A. §§1503, 1541, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.271, 3.272 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in October 2006 regarding the appellant's claim for 
death pension benefits.  In the letter, the appellant was 
notified of the evidence needed to substantiate the claim for 
death pension, namely, evidence indicating her income does 
not exceed the criteria.  She was notified that VA would 
obtain VA records, and records of other Federal agencies and 
that she could submit private medical records.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable and effective date of the claim).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
July 2007 and September 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided, as the claim 
for payment of death pension benefits is denied, no 
disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the appellant has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A surviving spouse of a veteran of a period of war is 
entitled to receive VA pension, at a rate to be adjusted 
according to the amount of her income.  38 U.S.C.A. § 1541.

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under § 3.272.  38 
C.F.R. § 3.271(a).  

Unreimbursed medical expenses will be excluded from the 
amount of an individual's annual income when such expenses 
are paid during the 12-month annualization period.  38 C.F.R. 
§ 3.272(g). 

Evidence and Analysis

In February 2006, the appellant filed a claim for death 
pension benefits.  She indicated her income consisted of 
Social Security benefits of $779.00 a month.   

In March 2006, the RO denied the appellant's claim and 
informed her that the maximum annual pension rate for a 
surviving spouse with no dependents was $7,094 and that her 
annual Social Security income of $9,348 ($779 x 12 = $9,348) 
exceeded the maximum annual pension rate.



In May 2006, the appellant submitted a financial status 
report and indicated her monthly expenses for medicine were 
$37.  If monthly medical expenses were $37 ($37 x 12=$444), 
and therefore excludable as income ($9,348 - $444 = $8,094), 
the appellant's income remained greater than the maximum 
annual pension rate of $7,094.  

In April 2007, Social Security Administration data shows the 
appellant was receiving $804.00 per month effective December 
2006.  

In the supplemental statement of the case in July 2007, the 
RO informed the appellant that the maximum annual pension 
rate effective December 1, 2006, was $7,329 for a surviving 
spouse with no dependents, $8,957 for a surviving spouse with 
no dependents who is housebound and $11,715 for a surviving 
spouse with no dependents who is in need of regular aid and 
attendance.  

With $804 a month of income from Social Security ($804 x 12 = 
$9,648), her annual income of $9,648 exceeds the maximum 
annual pension rate of $7,329 for a surviving spouse with no 
dependents.   

The appellant argues that she is entitled to the maximum 
annual pension rate at the housebound rate of $8,957 or at 
the rate of regular aid and attendance, $11,715, because of 
her health problems.  

As the appellant's annual income of $9,648 exceeds the 
maximum annual pension rate at the housebound rate of $8,957, 
the Board need not reach the question of whether the 
appellant is actually housebound. 

As the maximum annual pension rate for regular aid and 
attendance is $11,715, and as the appellant's annual income 
of $9,648 is less than the maximum annual pension rate for 
regular aid and attendance, the Board will address whether 
the appellant is in need for aid and attendance. 

The criteria for determining whether the appellant is in need 
of regular aid and attendance are: (1) blindness or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) a patient in a nursing home because 
of mental or physical incapacity; or (3) a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  

The particular personal functions which the appellant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the appellant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  

Determinations that the appellant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.

In December 2004, in March 2006, and in May 2007, the 
appellant's private physician described the appellant's 
health problem as chronic progressive degenerative disc 
disease of the lumbar spine with a large disc protrusion and 
spinal canal stenosis, which was very physically 
debilitating.  The physician indicated that the appellant was 
able to walk and to drive and to go the store independently, 
but she could only stand for about 30 minutes and most of the 
time she remained at home.  

In June 2006, the appellant stated that her health had 
worsened and she had to use a walker.  In a statement in 
August 2007, the appellant indicated that she could drive a 
short distance to the store, less than 10 minutes, but she 
needed help carrying her bags to her car and to her house.  
She stated that she is unable to stand in one place for more 
than 10 minutes or sit for long without pain.  In a statement 
in January 2008, she stated that her disability had worsened 
as she could no longer stand for more than three to five 
minutes at a time and some days she could not get in her car 
because of pain.  

As the appellant is not blind or a patient in a nursing home, 
the criteria for need of regular aid and attendance under 38 
C.F.R. § 3.351(c)(1) and (2) are not applicable. 

The record does raise the question of whether the appellant 
factually needs aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c)(3).



Although the appellant has chronic progressive degenerative 
disc disease of the lumbar spine with a large disc protrusion 
and spinal canal stenosis, which was very physically 
debilitating, it is not shown that the appellant is unable to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable, or is unable to feed herself, or to attend 
to the wants of nature.  And she is not so incapacity, 
physically or mentally, that she requires care or assistance 
on a regular basis to protect herself from hazards or dangers 
incident to her daily environment.  And although degenerative 
disc disease is debilitating, the disease does not actually 
require that the appellant remain in bed. 

As it is not factually shown that the appellant needs regular 
aid and attendance under the criteria of 38 C.F.R. § 3.352, 
the maximum annual pension rate of $11,715, effective 
December 1, 2006, for a surviving spouse with no dependents, 
who is in need of regular aid and attendance, does not apply.

For the reasons discussed above, the appellant's annual 
income of $9,648 exceeds the maximum annual pension rate set 
forth by law for a surviving spouse with no dependents of 
$7,329 or the rate with no dependents, who is housebound, of 
$8,957.  And the maximum annual pension rate of $11,715, for 
a surviving spouse with no dependents, who is in need of 
regular aid and attendance, does not apply. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

ORDER

Entitlement to VA death pension benefits is denied.  

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


